Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-5, 7-10, 12-14, 16-19, and 22 are allowed.

The present invention is drawn to a method of making a catalyst system comprising providing a support material having an Al2O3 content between about 25 wt % and about 50 wt %, based on a total weight of the support material, calcining the support material at a temperature of about 450 ºC to about 900 ºC, and forming the catalyst system by adding to the support material BF3, a mixture comprising BF3 and a complexing agent, or both, wherein a concentration of BF3 is greater than about 30 wt %, based on a total weight of the catalyst system.
Another aspect of the invention is a support material having a SiO2 content greater than about 45 wt %, based on a total weight of the support material, and BF3, wherein a concentration of BF3 is greater than about 30 wt %, based on a total weight of the catalyst system.
A further embodiment of the invention is a method of making a polymer composition comprising flowing a catalyst system and a feedstock into a reactor to form a reaction mixture comprising the feedstock and the catalyst system, the feedstock comprising isobutylene, the catalyst system comprising a support material and BF3, wherein a concentration of BF3 is greater than about 30 wt %, based on a total weight of the catalyst system, contacting the isobutylene with the catalyst system, and obtaining the polymer composition.
Another embodiment of the invention is a method of making a polymer composition comprising contacting isobutylene with a catalyst system comprising a support material and BF3, wherein a concentration of BF3 is greater than about 30 wt %, based on a total weight of the catalyst system, and wherein the polymer composition comprises a polyisobutylene having Mn of about 320 daltons to about 10,000 daltons, the polyisobutylene comprising a first portion comprising polymer chains having alpha vinylidene groups, and one or more of  a second proiton comprising polymer chains having beta vinylidene groups, and a third portion comprising polymer chains having internal vinylidene groups, and wherein the first portion is greater than about 75 wt % based on a total weight of the polymer composition and a total content of the second portion plus the third portion is less than about 25 wt % based on a total weight of the polymer composition.
See claims for full details.

 Subject of claims is patentably distinct over Clarke et al. (WO 00/13792), Baxter et al. (US 9,040,645), and Okazaki et al. (WO 2016/047445), cited previously, and over references listed in Applicant’s PTO-1449.  None of the references teaches the subject of instant claims.  Baxter et al. does not disclosed claimed process of making a polymer composition; reference teaches a conventional method polymerization of isobutylene by introducing isobutylene into a reactor wherein the catalyst is packed in tubes of the reactor.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        October 15, 2021